JONES, JUDGE:
This case was submitted upon the claimant’s petition and an agreement in writing by counsel for the parties stipulating the facts and circumstances supporting the claim and the amount due and owing the claimant.
The facts as stipulated are substantially as follows: On November 30, 1965, the claimant submitted bids to the Department of Purchases on forms prescribed by the State of West Virginia, for cinders containing calcium chloride for snow and ice removal; purchase orders Nos. C-350 and C-357 were duly issued to the claimant on December 1, 1965; upon instructions received from the respondent, the claimant delivered materials in full compliance with specifications; *92inspection of the materials was made by the respondent and its consultant, R. W. Hunt Company; the claimant submitted Invoice No. 1, dated February 1, 1966, on purchase order No. C-350, in the amount of $9,577.73, and Invoice No. 2, dated February 17, 1966, on purchase order No. C-357, in the amount of $7,398.55; on September 22, 1966, the claimant received a cancellation notice from the State Director of Purchases reading “To cancel any balance which might remain” on purchase orders Nos. C-350 and C-357; and there is due and owing to the claimant for materials delivered to the respondent, in accordance with the specifications set forth in the purchase orders and prior to the cancellation of the contracts, the sum of $16,976.28.
As this claim was submitted upon the record, which clearly supports every aspect of the claimant’s case, only one conclusion may be reached. The claim is just and in equity and good conscience should be paid. Accordingly, the Court awards the claimant, Mountaineer Highway Abrasives Company, Inc., the sum of $16,976.28.
Judge Petroplus did not participate in this decision.